PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/586,184
Filing Date: 3 May 2017
Appellant(s): MOTGHARE et al.



__________________
Azadeh Khadem
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021 and 11/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 4, 5, 12-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1).

	Claim 1: Bhupatiraju teaches a method for managing web pages loaded by a web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), comprising: 
for each of a plurality of web pages currently loaded in the web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1): 
based on contents of the web page (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), semantically determining one or more subjects of the web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); 
for each of the one or more determined subjects (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51), displaying a visual indication of the one or more determined subjects, and for each displayed visual indication of each determined subject, displaying a number of the currently loaded web pages for which the subject indicated by the displayed visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); 
hiding (i.e. the grouping may include grouping browser tabs with a similar web domain into the visual container; col. 7, lines 7-18) one or more of the currently loaded web pages (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45) for which the subject indicated by the selected visual indication was semantically determined (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51).
Bhupatiraju does not explicitly teach displaying a count for a number of the currently loaded; receiving user input selecting one of the displayed visual indications; and in response to receiving user input selecting one of the displayed visual indications, hiding one or more of the currently loaded.
However, Coe teaches for each of the determined subjects, displaying a visual indication of the determined subject, and for each displayed visual indication of the determined subject, displaying a count for a number of the currently loaded for which the subject indicated by the displayed visual indication (i.e. figs. 5, 6, 8, 9, Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062]) was semantically determined (i.e. In addition, group-level toolbar 534 includes an add-to-group action indicator 536, which is selectable to add unselected messages meeting the group's selection criteria to the group. In the example, the add-to-group action indicator 536 is selectable to add any messages from Spotify that are not yet selected. Each entry in the message list portion 502 corresponding to a message newly-selected and included in the group as a result of selection of the add-to-group action indicator 536 would be updated to indicate that the message is a selected message, count indicator 512 is updated to reflect any newly-selected messages; para. [0064]); 
receiving user input selecting one of the displayed visual indications of the determined subject (i.e. figs. 5, 6, 9, Toolbar 514 comprises indicators of actions, each of which is selectable to initiate an action on each of the selected entries/messages. Toolbar 514 includes some examples of action indicators that might be performed on the selected entries/messages; para. [0059]); and 
in response to receiving user input selecting one of the displayed visual indications (i.e. figs. 5, 6, 8, 9, provides an example of the user interface of FIG. 5 with a group-level toolbar being displayed in connection with a group displayed in the user interface in accordance with one or more embodiments of the present disclosure. In the example, group-level toolbar 534 is displayed as entry 524 in list 508; para. [0064]) of one of the determined subject, hiding one or more of the currently loaded for which the subject indicated by the selected visual indication was semantically determined (i.e. figs. 5, 6, 9, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

Claim 4: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju does not explicitly teach  wherein the displaying is performed based at least in part on receiving user input activating a displayed button, further comprising displaying the button with a numerical indication of a number of loaded that are not hidden, and are therefore available for hiding.
Coe further teaches wherein the displaying is performed based at least in part on receiving user input activating a displayed button, further comprising displaying the button with a numerical indication of a number of loaded that are not hidden, and are therefore available for hiding (i.e. figs. 5, 6, 9, Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062, 0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

Claim 5: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches for each hidden web page: based on the contents of the web page, semantically determining one or more subjects of the web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); for each of the determined subjects, displaying a visual indication of the determined subject; receiving user input selecting one of the displayed visual indications; and unhiding one or more of the hidden web pages for which the subject (i.e. figs. 4, 5, 9, visual container 302 includes a tile 308 corresponding to an open web browser page for WEB PAGE 4.com, a tile 310 corresponding to an open web browser page for WEB PAGE 2.com, and a tile 312 corresponding to an open web browser page for WEB PAGE 5.com. Each tile may include a summary or portion of the content of the webpage to which it corresponds, the tabs having the tiles replace tabs for each open webpage. The webpage can be opened in a new browser tab by a user clicking or otherwise selecting the tile from the tab containing the tiles; col. 7, lines 31-55) indicated by the selected visual indication was semantically determined (i.e. Figs. 4, 5, 9, an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45).

Claim 12: Bhupatiraju teaches a computing system for managing the display of documents by an application, comprising: 
a processor (i.e. processor; col. 4, lines 22-30); and 
a memory for storing executable instructions for causing the processor to perform functions of (i.e. Memory 104 may contain instructions, which when executed by the processor 102 cause the client device to perform the elements of the present invention; col. 5, lines 45-60): 
displaying a plurality of tabs each corresponding to a document currently loaded by the application (i.e. fig. 3, grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
receiving a document stowing command in connection with a distinguished document to which one of the displayed tabs corresponds (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
for each document to which a displayed tab corresponds, based on contents of the distinguished document, semantically determining one or more subjects of the distinguished document (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1); 
at least in part in response to receiving the document stowing command in connection with the distinguished document (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1): 
(i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs, and a third tab 306 is shown for a third set, including only WEB PAGE 8.com (“set” herein means “at least one”); col. 7, lines 30-55); 
receiving user input selecting one of the displayed visual indications of the determined subject (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45); and 
hiding (i.e. the grouping may include grouping browser tabs with a similar web domain into the visual container; col. 7, lines 7-18) one or more tabs corresponding to one or more documents for which the two or more determined subjects indicated by the selected visual indication was semantically determined (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs; col. 7, lines 30-45).
Bhupatiraju does not explicitly teach receiving user input comprising a document stowing command in connection with a distinguished document; and in response to receiving user input selecting one of the displayed visual indications, hiding one or more documents.
However, Coe teaches receiving user input comprising a document stowing command in connection with a distinguished document (i.e. figs. 5, 6, 9, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502; para. [0060]); receiving user input selecting (i.e. figs. 5, 6, 9, Toolbar 514 comprises indicators of actions, each of which is selectable to initiate an action on each of the selected entries/messages. Toolbar 514 includes some examples of action indicators that might be performed on the selected entries/messages; para. [0059]); and in response to receiving user input selecting one of the displayed visual indications (i.e. figs. 5, 6, 8, 9, provides an example of the user interface of FIG. 5 with a group-level toolbar being displayed in connection with a group displayed in the user interface in accordance with one or more embodiments of the present disclosure. In the example, group-level toolbar 534 is displayed as entry 524 in list 508; para. [0064]) of one of the determined subject, hiding one or more of the currently loaded for which the subject indicated by the selected visual indication was semantically determined (i.e. figs. 5, 6, 9, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a more effective way to group the items.

Claim 13: Bhupatiraju and Coe teach the computing system of claim 12. Bhupatiraju does not explicitly teach displaying a document stowing control in connection with contents of the distinguished document, and wherein the received document stowing command is user input activating the displayed document stowing control.
Coe further teaches displaying a document stowing control in connection with contents of the distinguished document, and wherein the received document stowing command is user input activating the displayed document stowing control (i.e. fig. 6, group-level toolbar 534 includes an add-to-group action indicator 536, which is selectable to add unselected messages meeting the group's selection criteria to the group; para. [0064]).


Claim 14: Bhupatiraju and Coe teach the computing system of claim 12. Bhupatiraju does not explicitly teach receiving user input selecting the displayed tab corresponding to the distinguished document; and at least in part based upon receiving user input selecting the displayed tab corresponding to the distinguished document, displaying a context menu in connection with the selected displayed tab, the context menu having menu items including a page stowing menu item, wherein the received document stowing command is user input selecting the page stowing menu item.
However, Coe further teaches receiving user input selecting the displayed tab corresponding to the distinguished document; and at least in part based upon receiving user input selecting the displayed tab corresponding to the distinguished document (i.e. figs. 5, 6, the user interface 500 shown in FIG. 5 also a list 508 of groups. One such entry 525 is a group of messages from Spotify. Each group in list 508 includes an indicator 510 displaying a count of how many messages are including in the group; para. [0062]), displaying a context menu in connection with the selected displayed tab, the context menu having menu items including a page stowing menu item, wherein the received document stowing command is user input selecting the page stowing menu item (i.e. figs. 5, 6, FIG. 5, toolbar 516 acts on all selected messages. In accordance with one or more embodiments, a toolbar may be associated with each group that has an entry in list 508; para. [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a more effective way to group the items.

Claim 17: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach wherein the displaying of visual indications is performed based at 
However, Coe teaches wherein the displaying of visual indications is performed based at least in part on receiving user input activating a displayed button, the method further comprising displaying the button with a numerical indication of a number of loaded web pages that are not in the one or more subsets, and are therefore available for unhiding (i.e. FIG. 8 provides an example of the user interface of FIG. 5 in connection with a group-level undo action in accordance with one or more embodiments of the present disclosure. In the example, toolbar 524 comprises an undo action indicator 532, which may be selected to remove the messages selected and added to the group in response to selection of the add-to-group action indicator 536; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Coe. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

3.	Claims 2, 3, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Melton et al. (U.S. Patent Application Publication No. US 20070220441 A1).

Claim 2: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches wherein based on the contents of the web page, semantically determining one or more subjects for each of the plurality of web pages (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1) comprises: 
Bhupatiraju and Coe do not explicitly teach identifying one or more named entities referenced by the web page; for each of the identified named entities, obtaining an entity relationship graph representing 
Melton teaches identifying one or more named entities referenced by the web page (i.e. organization module organizes data items using intrinsic information: metatags (in web pages), keywords, file types, file names, web page URLs, etc. [0080]); 
for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity (i.e. organization modules 402 used the information to determine an organization method: meta tags and keywords revealed three subjects that appeared in the browsing history [0090]; examiner notes; a relationship graph is indicated by the organization of the data items),
the identified named entity being a root of the graph (i.e. subject matter of the web page [0049]), a proper subset of nodes of the graph, including the root, each having one or more children (Fig. 1: row 104 has “Cars” as the root and “reviews,” “finance,” “classified” as the children [Melton Fig. 1]); 
selecting an entity occurring in at least some of the entity relationship graphs obtained for named entities referenced by the web page (i.e. the subject matter of the web page is determined from meta tags and keywords [0049]); and
attributing the selected entity as a subject of the web page (i.e. the meta-icon is badged with an image that represents a prevalent characteristic found in the data items [0118]; examiner note: meta-icon represents the subject). 41827-8207.US00/135053847.3 -23- 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

Claim 3: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches wherein based on the contents of the web page, semantically determining one or more subjects of each of the plurality of web pages (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1) comprises: 
Bhupatiraju and Coe do not explicitly teach identifying one or more named entities referenced by the web page; for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity, the identified named entity being a root of the graph, a proper subset of nodes of the graph, including the root, each having one or more children; selecting an entity occurring in at least some of the entity relationship graphs obtained for named entities referenced by the web page; and attributing as subjects of the web page the selected entity and each of its descendent nodes.
Melton teaches identifying one or more named entities referenced by the web page (i.e. organization module organizes data items using intrinsic information: meta tags (in web pages), keywords, file types, file names, web page URLs, etc. [0080]);
for each of the identified named entities, obtaining an entity relationship graph representing relationships between the identified named entity and named entities directly or indirectly related to the identified named entity, the identified named entity being a root of the graph, a proper subset of nodes of the graph including the root each having one or more children (i.e. Fig. 1: a common feature across some of the web pages is subject matter. The window 102 comprises three different panels 104, 106, 108. Each panel is for a different subject [Melton 0049]; examiner note: hierarchical structure is the common feature and the individual subjects of the webpages that fit into that common feature); 
selecting an entity occurring in at least some of the entity relationship graphs obtained for named entities referenced by the web page (i.e. the subject matter of the web page is determined from meta tags and keywords [0049]); and
(i.e. the meta-icon is badged with an image that represents a prevalent characteristic found in the data items [0118]; examiner note: meta-icon represents the subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

Claim 7: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju and Coe do not explicitly teach for each displayed visual indication of the determined subject, displaying an icon visually portraying the determined subject.
Melton teaches for each displayed visual indication of the determined subject, displaying an icon visually portraying the determined subject (Fig. 2: meta-icons represent one or more icons for web pages within a particular category [0099] examiner note; meta-icons are the subjects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Melton. One would have been motivated to make this modification because it provides a self-organizing list of previously accessed data items.

Claim 8: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju and Coe do not explicitly teach wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement.
Melton teaches wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement (Fig. 1: a common feature across some of the web pages is subject matter. The window 102 comprises three different panels 104, 106, 108. Each panel is for a different subject [Melton 0049]; examiner note: hierarchical structure is the common feature and the individual subjects of the webpages that fit into that common feature).
.

4.	Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Kuo et al. (U.S. Patent Publication No. US 20140164960 A1).

Claim 9: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju further teaches hiding the distinguished web page before contents of the distinguished web page are displayed (i.e. the tile pertaining to the news website may be automatically moved out of a financial visual container, and into a sports visual container. In this way, tiles can dynamically move to and from visual containers based on changing content that is automatically detected; col. 7, 8, lines 60-5).
Bhupatiraju and Coe do not explicitly teach displaying contents of a loaded web page that is not hidden, the contents including a link to a distinguished web page; receiving user input selecting the included link; and at least in part based upon the received user input selecting the included link: loading the distinguished web page.
Kuo teaches displaying contents of a loaded web page that is not hidden (i.e. a current web page; para. [0042]), the contents including a link to a distinguished web page (i.e a certain object (e.g. a link) in a current web page; para. [0042]); receiving user input selecting the included link (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]); and at least in part based upon the received user input selecting the included link: loading the distinguished web page (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]); and hiding the distinguished web page before contents of the distinguished web page are displayed (i.e. selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab and since the web page is relevant to the original web page, the new tab is automatically added to the tab group of the tab of the original web page; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Kuo. One would have been motivated to make this modification because this benefits the user by allowing them to view the webpage easily by interacting with an embedded link within the system.

Claim 10: Bhupatiraju, Coe, and Kuo teach the method of claim 9. Bhupatiraju and Coe do not explicitly teach at least in part based upon the received user input selecting the included link, displaying a context menu in connection with the included link, the context menu including one or more menu items including a menu item corresponding to a load and stow command; and receiving user input selecting the menu item corresponding to the load and stow command; wherein the loading and hiding of the distinguished web page is performed at least in part based upon receiving user input selecting the menu item corresponding to the load and stow command.
Kuo further teaches at least in part based upon the received user input selecting the included link (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]), displaying a context menu in connection with the included link (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]), the context menu including one or more menu items including a menu item corresponding to a load and stow command (i.e.  selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab; para. [0042]); and receiving user input selecting the menu item corresponding to the load and stow command; wherein the loading and hiding of the distinguished web page is performed at least in part based upon receiving user input selecting the menu item corresponding to the load and stow command (i.e. selects to open in a new tab from a pop-out menu, a web page corresponding to the object is opened in a new tab and since the web page is relevant to the original web page, the new tab is automatically added to the tab group of the tab of the original web page; para. [0042]).


Claim 11: Bhupatiraju, Coe, and Kuo teach the method of claim 9. Bhupatiraju and Coe do not explicitly teach wherein the received user input selecting the included link comprises a mouse click in the proximity of the included link at a time proximate to that in which a particular keystroke is performed.
Kuo further teaches wherein the received user input selecting the included link comprises a mouse click in the proximity of the included link at a time proximate to that in which a particular keystroke is performed (i.e. when the user clicks (e.g. right clicks) on a certain object (e.g. a link) in a current web page; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bhupatriraju and Coe to include the feature of Kuo. One would have been motivated to make this modification because this benefits the user by allowing them to view the webpage easily by interacting with an embedded link within the system.

5.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Svendsen et al. (U.S. Patent Application Publication No. US 20120131485 A1).

Claim 18: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach displaying a thumbnail visual representation of the web page.
However, Svendsen teaches displaying a thumbnail visual representation of the web page (i.e. thumbnails can be thought of as “thumbnail preview images.” In one embodiment, a thumbnail preview image may be created for a tab at the time such tab is added to a group tab, and then stored in memory 102; para. [0057]).
.

6.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Maclin et al. (U.S. Patent Publication No. US 6584471 B1).

Claim 19: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement, in connection with each displayed visual indication of a determined subject, displaying a numerical indication of a number of the pages.
However, Maclin teaches wherein the displayed visual indications of determined subjects are displayed in a hierarchical arrangement, in connection with each displayed visual indication of a determined subject, displaying a numerical indication of a number of the pages (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Maclin. One would have been motivated to make this modification because it provides a visual indication for user to quickly acknowledge the number of items in a subject group.

7.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Scott et al. (U.S. Patent Application Publication No. US 20100115450 A1).

Claim 20: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju does not explicitly teach displaying an icon visually portraying the determined subject.
However, Scott teaches displaying an icon visually portraying the determined subject (i.e. FIG. 2 is a display page that illustrates a TDI with three tabs in some embodiments. Display page 200 includes a search area 101, a home tab 110, a pay tab 120, and a wage tab 130; para. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Scott. One would have been motivated to make this modification because it provides a visual suggestion for user to quickly acknowledge the items in a subject group.

8.	Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2) in view of Coe et al. (U.S. Patent Application Publication No. US 20140304615 A1) and further in view of Maclin et al. (U.S. Patent Publication No. US 6584471 B1).

Claim 21: Bhupatiraju and Coe teach the method of claim 1. Bhupatiraju does not explicitly teach wherein the displayed visual indications include a direct determined subject and one or more other determined subjects that descend from the direct determined subject.
However, Maclin teaches wherein the displayed visual indications include a direct determined subject and one or more other determined subjects that descend from the direct determined subject (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Maclin. One would have been motivated to make this modification because it provides a quick way to determine the relationship between subjects.

Claim 22: Bhupatiraju, Coe, and Maclin teach the method of claim 21. Bhupatiraju does not explicitly teach wherein the displayed visual indications are displayed in a hierarchical arrangement that positions the direct determined subject at a root and the one or more other determined subjects at one or more leaf positions of the root.
However, Maclin further teaches wherein the displayed visual indications are displayed in a hierarchical arrangement that positions the direct determined subject at a root and the one or more other determined subjects at one or more leaf positions of the root (i.e. FIG. 4 is an internal representation of the content hierarchy navigation and sorting process and database structure. In particular, categories 42 include subcategories 44 which further include query item 46; col. 6, lines 30-40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bhupatriraju to include the feature of Maclin. One would have been motivated to make this modification because it provides a quick way to determine the relationship between subjects.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhupatiraju el al. (U.S. Patent Publication No. US 9971847 B2).

Claim 15: Bhupatiraju teaches a non-transitory computer readable medium storing executable instructions for causing a computing system to perform a method for managing a plurality of web pages currently loaded by a web browser (i.e.  grouping into a visual container open browser tab based on an analysis of uniform resource locators, content, or other information relating to the plurality of open browser tabs; col. 2, 3, lines 65-1), the method comprising: 
displaying a first set of tabs (i.e. FIG. 4, a visual container 302 for a first set of open browser tabs; col. 7, lines 30-55), each tab corresponding to a different web page currently loaded in the web browser (i.e. Figs. 4, 5, a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55), the first set of tabs comprising one or more subsets of the plurality of web pages currently loaded by the web browser (i.e. FIG. 4, a visual container 302 for a first set of open browser tabs; col. 7, lines 30-55), wherein a subset of web pages currently loaded in the web browser is a set of less than all of the plurality of web pages currently loaded in the web browser (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); 
for each one of the different web pages loaded by the web browser that are not in the one or more subsets, based on contents of the each one web page, semantically determining one or more subjects of the each one web page (i.e. a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 45-51); 
for each one of the determined one or more subjects, displaying a visual indication of the determined subject (i.e. Figs. 4, 5, 9, an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55);
(i.e. Figs. 4, 5, 9, an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); and 
responsive to receiving the user input selecting one of the displayed visual indications of the determined subject, displaying one or more additional tabs (i.e. figs. 4, 5, 9, selecting different visual container to view different webpages), each one of the one or more additional tabs corresponding to a different web page (i.e. figs. 4, 5, 9, selecting different visual container to view different webpages) of the plurality of the currently loaded web pages that is not (i.e. figs. 4, 5, 9, selecting different visual container to view different webpages that are not in the first visual container) in the one or more subsets (i.e. figs. 5, 9, if the “sports” visual container is full and the user opens a sports website in a new browser tab, a new “Sports-2” visual container may be created to accommodate the new website, without needing to remove any existing tiles from a visual container. In this way, the issues of limited screen area in mobile devices can be accommodated; col. 9, lines 1-11).


Claim 16: Bhupatiraju teaches the non-transitory computer readable medium of claim 15. Bhupatiraju further teaches wherein the method further comprises: for each web page loaded by the web browser for which a tab is displayed (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55): based on the contents of the web page, semantically determining one or more subjects of the web page (i.e. The textual content of the webpage may be scanned, and a frequency count of the most frequent words may be assembled. A list of the most frequent words may be computed. Common words such as articles and pronouns may be excluded or removed from the list. In this way, a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 25-51); for each of the determined one or more subjects, displaying the visual indication of the determined subject; receiving user input selecting one of the displayed visual indications (i.e. FIG. 4 is an example of an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. A separate tab 304 is shown for a second set of open web browser tabs; col. 7, lines 30-55); andPage 7 of 19Application No.: 15/586,184Attorney Docket No. 401929-US-NP/170101-408 removing from display one or more tabs corresponding to one or more web pages for which the determined subject indicated by the selected visual indication was semantically determined (i.e. The textual content of the webpage may be scanned, and a frequency count of the most frequent words may be assembled. A list of the most frequent words may be computed. Common words such as articles and pronouns may be excluded or removed from the list. In this way, a subject for a given webpage may be automatically detected, and the webpage may be grouped into a visual container based on the automatically detected subject; col. 6, lines 25-51).

(2) Response to Argument
(IV.A.1.i) Applicant argues that the prior art fails to teach or suggest “for each of the one or more determined subjects, displaying a visual indication of the one or more determined subjects, and for each displayed visual indication of each determined subject, displaying a count for a number of the currently loaded web pages for which the subject indicated by the displayed visual indication was semantically determined. However, examiner respectfully disagrees and notes that Bhupatiraju and Coe teach the argued features; wherein as illustrated in figures 4, 8 and col. 6, lines 45-51 of Bhupatiraju, grouping browser tabs according to content of the web pages open in the browser tabs. Content corresponding to a plurality of open browser tabs is analyzed. The content analysis may include a keyword analysis, i.e. searching through the content of the open browser tab for detection of one or more keywords. A subset of the plurality of open browser tabs is grouped into a visual container based on the analysis of the content. For example, the content of the browser tabs shared similarities or were otherwise somehow related. 

(IV.A.1.ii) Applicant argues that the Examiner is equating selection of the move-to-folder action indicator with “selecting one of the displayed visual indications of one of the determined subjects,” and removing entries corresponding to the messages moved to the folder with “hiding one or more of the currently loaded [messages] ... for which the subject indicated by the selected visual indication was semantically determined.” However, as shown and described in Coe, the move-to-folder action indicator is an action indicator in a toolbar. It is clearly not a “displayed visual indication[] of one of the determined subjects.” Thus, its selection cannot correspond to “selecting one of the displayed visual indications of one of the determined subjects,” and “hiding one or more of the currently loaded web pages” cannot and does not occur upon selection of “the displayed visual indications of one of the determined subjects.” However, examiner respectfully disagrees and notes that Coe teaches the argued features; wherein as shown in figs. 5, 6, 8, 9, and paragraphs 60, 64, the user interface of fig. 5 with a group-level toolbar being displayed in connection with a group displayed in the user interface. In response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502. In this case, the group-level toolbar 534 is displayed as entry 524 in list 508 corresponds to the visual indication as claimed. As such the teachings read on the above claimed features.
Applicant also argues that removing entries corresponding to messages that are moved to a different folder is not the same as hiding those messages. Removing items indicates that they are no longer part of the list. Hiding currently loaded web pages, on the other hand, indicates that, while still being loaded, they are not currently shown. Removing messages from a message list is very different 
Applicant also argues that Coe is unrelated to web pages and as such cannot teach or suggest “hiding one or more of the currently loaded web pages for which the subject indicated by the selected visual indication was semantically determined.” However, examiner respectfully disagrees and notes that the combination of Bhupatiraju and Coe teach the argued features; wherein as illustrated in figures 4, 8 and col. 6, lines 45-51 of Bhupatiraju, grouping browser tabs according to content of the web pages open in the browser tabs. Content corresponding to a plurality of open browser tabs is analyzed. The content analysis may include a keyword analysis, i.e. searching through the content of the open browser tab for detection of one or more keywords. A subset of the plurality of open browser tabs is grouped into a visual container based on the analysis of the content. For example, the content of the browser tabs shared similarities or were otherwise somehow related. Each group may be composed of tabs including web content containing a similar set of keywords (subjects). Thus, Bhupatiraju teaches automatically hiding the one or more of the currently loaded web pages in each of the group visual container based on the determined subject. However, Bhupatiraju does not explicitly teach the hiding feature is initiated in response to receiving user input. Coe teaches this hiding feature; wherein as described in paragraph 60, in response to selection of the move-to-folder action indicator, each of the messages selected in the message list portion 502 is moved to a folder bin, and the entries corresponding to the messages moved to the folder are removed from the message list displayed in message list portion 502. In this case, the move-to-folder action indicator is an equivalent to the hiding feature as claimed.

(IV.A.2) Applicant argues that Bhupatiraju is silent regarding hiding or unhiding web pages, let alone teaching that hidden web pages are unhidden when user input selecting a displayed visual indication of the determined subject is received. As such, Bhupatiraju fails to teach or suggest “unhiding one or more of the hidden web pages for which the subject indicated by the selected visual indication was semantically determined,” as recited in claim 5. However, examiner respectfully disagrees and notes that Bhupatiraju teaches the argued features; wherein as illustrated in figure 4 and col. 4, lines 30-55 of Bhupatiraju, an active tile page 300 including a visual container 302 for a first set of open browser tabs. The active tile page 300 serves as a web browser user interface. The visual container 302 is a browser tab, itself, that includes tiles corresponding to the web browser tabs included in a first set of open web browser tabs. Each tile may include a summary or portion of the content of the webpage to which it corresponds, the tabs having the tiles replace tabs for each open webpage. The webpage can be opened in a new browser tab by a user clicking or otherwise selecting the tile from the tab containing the tiles. Thus, the user can view each webpage within the selected group visual container. It is noted that this process is equivalent to the unhiding one or more of the hidden web pages for which the subject indicated by the selected visual indication was semantically determined.

(IV.A.3) Applicant argues that the above-emphasized features of claim 12 include language that is similar to that of the features of claim 1 discussed above. Thus, for at least the same reasons as those discussed above with respect to claim 1, the Examiner has failed to establish a prima facia case of obviousness of claim 12 over Bhupatiraju in view of Coe. The examiner cannot concur with Applicant’s arguments for the reasons stated in the applicable grounds of rejection and response to arguments A1-A2 above.


(IV.B.1.i) Applicant argues that Bhupatiraju fails to disclose or suggest displaying determined subjects for web pages, let alone teaching that for each determined subject, the subject is displayed with a visual indication of the determined subject. As a result, Bhupatiraju fails to disclose “for each one of the determined one or more subjects, displaying a visual indication of the determined subject,” as recited in 


(IV.B.1.ii) Applicant argues that the cited portion describes how visual containers are managed when the user opens a website in a new browser tab. This is not the same as “the user input selecting one of the displayed visual indications of the determined subject.” Furthermore, creating a new visual container for a new website is not equivalent to “displaying one or more additional tabs,” particularly where “each one of the one or more additional tabs” corresponds “to a different web page of the plurality of the currently loaded web pages that is not in the one or more proper subsets,” as recited. Bhupatiraju is simply silent regarding this feature. However, examiner respectfully disagrees and notes that Bhupatiraju teaches the argued features; wherein as illustrated in figures 4, 5, 9 of Bhupatiraju, the new visual container can be created based on the new browser tabs. For example, the user can further view different webpages in another visual container which is different from the first visual container and these webpages are not in the one or more subsets of the first visual container. As such the teachings read on the above claimed features.














Respectfully submitted,

/TAN H TRAN/Primary Examiner, Art Unit 2173 



                                                                                                                                                                                                       Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.